Citation Nr: 0804078	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-22 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.  

2.  Entitlement to service connection for a bladder disorder.  

3.  Entitlement to a compensable disability rating for the 
symptomatic residuals of a left varicocele.  

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

5.  Entitlement to service connection for bronchogenic 
carcinoma (lung cancer) status post right upper lobectomy due 
to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from August 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO's).  In February 
2004, the St. Petersburg, Florida, RO denied service 
connection for bladder and stomach conditions, as well as a 
compensable disability rating for the status post left 
varicocele.  In July 2006, the Muskogee, Oklahoma, RO denied 
service connection for nonsmall cell carcinoma, status post 
right lobectomy, and COPD (mustard gas) as a result of 
exposure to mustard gas.  

The issues of entitlement to a compensable disability rating 
for the symptomatic residuals of a left varicocele and 
entitlement to service connection for COPD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a stomach disorder related to 
disease or injury during service or to a service-connected 
disability.  

2.  The veteran does not have a bladder disorder related to 
disease or injury during service or to a service-connected 
disability.  

3.  The veteran was not exposed to mustard gas or lewisite.  

4.  Lung cancer was not manifested during service or within 
the first post service year.  

5.  The bronchogenic carcinoma (lung cancer), that required a 
right upper lobectomy, is not etiologically related to 
disease or injury in service, including exposure to mustard 
gas.  


CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

2.  A bladder disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

3.  Bronchogenic carcinoma (lung cancer) status post right 
upper lobectomy was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.316 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For the stomach and bladder claims, the duty to notify was 
not satisfied prior to the initial unfavorable decision on 
the claim by the Agency of Original Jurisdiction (AOJ).  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision, in February 2004, by 
way of a letter sent to the veteran in April 2005 that fully 
addressed all four notice elements.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in December 2006 
after the notice was provided.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

For the lung cancer claim, statutory duty to notify was 
satisfied by way of a letter sent to the veteran in December 
2005, prior to the July 2006 RO decision, that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The required notice was furnished in 
March 2006.  In this case, although the notice provided prior 
to the decision on the stomach and bladder claims did not 
address either the rating criteria or effective date 
provisions that are pertinent to the veteran's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records and the necessary VA examinations have been 
conducted.  The veteran reported treatment by a private 
physician and VA requested those records.  The private 
physician responded that the veteran had not been seen since 
1992 and the records had been shredded.  However, review of 
the claims folder shows that private records from 1992 to 
1994 were received at that time in conjunction with a pension 
claim.  It appears that all available records have been 
obtained.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In regard to the first element, it is not enough to show 
injury during service, there must currently be a residual 
disability.   Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  There must be a current disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Moreover, there must be 
competent medical evidence providing a diagnosis.  A lay 
witness can report what he experiences and can express 
complaints, but a medical diagnosis is needed to determine 
what a claimant actual does or does not have.  38 C.F.R. 
§ 3.159(a) (2007).  

Stomach and Bladder Disorders

The veteran has complained of stomach and bladder disorders, 
asserting that he has had these conditions since service.  He 
has not been able to provide any competent medical evidence 
of either stomach or bladder disorders.  

The service medical records do not document any stomach or 
bladder disorders.  On separation examination, in October 
1945, his abdominal wall and viscera were negative.  The only 
genitourinary disorder noted was a symptomatic, moderate left 
varicocele.  (Service connection has since been established 
for this disorder and it will be discussed in the remand 
below.)  

Thereafter, many years passed without any medical 
documentation of stomach or bladder disorders.  The veteran 
was examined by VA for special monthly pension, in June 1994 
and October 1998.  Various complaints were noted and 
diagnoses made.  There were no complaints, findings, or 
diagnoses of stomach or bladder disorders.  

VA clinical notes show the veteran was worked-up for his 
complaints.  A computerized tomography scan, in September 
2003, revealed hepatic and right renal cysts and was 
otherwise a negative examination.  No bladder or stomach 
abnormality was reported.  

The veteran was examined in December 2003.  The veteran's 
clinical records were reviewed and the examiner noted 
complaints including lower abdominal and groin pain.  The 
veteran denied any weight gain or loss, weakness, fever, 
chills, nausea, vomiting, or diarrhea.  He had normal bowel 
movements daily or every other day.  He had a good urinary 
stream, and denied hesitancy or urinary incontinence.  He did 
report urgency and nocturia 3 or 4 times.  He did not recall 
any hospitalization for urinary tract disease or any problem 
with kidney stones.  He also denied any catheterization, 
dilation, or drainage procedures.  He recalled left lower 
abdominal surgery over 20 years earlier, probably a left 
inguinal hernia repair.  Examination showed the abdomen to be 
flat, soft, and there were no palpable organs or masses.  
There was tenderness at the level of the left lower quadrant, 
more accentuated along the level of the left groin, where the 
left inguinal hernia had been repaired.  However, there was 
no bulging on Valsalva maneuver and coughing.  There was no 
sign of recurrence of the hernia.  The scar from the hernia 
repair was difficult to visualize.  

The examiner noted the history of a varicocelectomy, but 
there were no signs of a hydrocele or varicocele.  There was 
a left tender epididymis that might radiate pain to the 
groin.  The epididymis was difficult to distinguish from the 
left testicle.  There was also soreness in the skin over the 
root of the penis and in a part of the left side of the 
scrotum.  The findings made the examiner suspect a chronic 
ileo-inguinal neuropathy, following the left inguinal 
herniorrhaphy many years ago.  There was diagnosis of status 
post service-connected left varicocelectomy, remote.  The 
diagnoses did not include stomach or bladder disorders.  

Conclusion

The veteran has abdominal complaints related to his service-
connected disability and the Board finds that further 
evaluation of these complaints is warranted by way of the 
remand below.  However, the veteran does not have the medical 
training and experience to diagnose himself with stomach and 
bladder disorders.  38 C.F.R. § 3.159(a).  He has not 
submitted any competent medical evidence that he actually has 
stomach or bladder disorders.  Neither has he identified any 
such evidence for VA to obtain.  VA clinical and examination 
reports show that he has been examined and tests have been 
done, but the trained medical personnel have not found any 
stomach or bladder disorders.  The medical reports provide 
the most probative evidence on this claim and they establish 
by a preponderance of evidence that the veteran does not have 
the stomach and bladder disorders he is claiming.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Lung Cancer

The Board will first consider the standard bases for service 
connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The veteran is competent to report a respiratory 
injury in service.  The veteran reports that he went through 
a gas chamber test during service, that his gas mask leaked, 
and that he was ill, short of breath, and weak afterward.  He 
acknowledges that he did not go on sick call.  The service 
medical records do not document any chronic respiratory 
disorder.  On separation examination, in October 1945, the 
veteran's lungs were negative and the chest X-ray showed no 
significant abnormality.  

Cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
In this case, there is no competent evidence of lung cancer 
in the first post service year.  

Following service, approximately 47 years passed before a 
respiratory disorder was diagnosed.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

As noted above, private medical records were received in 
conjunction with a 1993 pension claim.  These include 
hospital records and clinical notes from April 1992 to June 
1993.  The veteran was hospitalized in May and June 1992.  A 
right sided thoracotomy and right upper lobectomy were 
performed.  Pathology studies were done.  Final diagnoses 
were: Stage I adenocarcinoma of the lung; postoperative 
pneumothorax; chronic obstructive pulmonary disease; 
hypertension; oral thrush; mild postoperative hyperglycemia; 
and history of glaucoma.   A private physician's progress 
note, dated in June 1993, reviewed the history and current 
findings, with a resultant impression that the veteran's 
conditions included stage I adenocarcinoma of the lung, 
status post right upper lobectomy - clinically and 
radiographically stable; and underlying COPD.  There is 
nothing in these private medical records that links the 
veteran's lung cancer to his active military service or to 
exposure to mustard gas.  

Conclusion

There is no competent medical evidence to link the lung 
cancer first manifested many years later to the veteran's 
service.  The normal findings on separation examination and 
the passage of many years without documented respiratory 
findings form a preponderance of evidence on this claim.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

Mustard Gas Presumptions

Exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish presumptive 
service connection in the following circumstances: (1) full-
body exposure to nitrogen or sulfur mustard during active 
military service, together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer (excluding mesothelioma), or squamous cell carcinoma 
of the skin; (2) full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service together 
with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD); and (3) full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).  

The veteran reports that he was exposed to mustard gas or 
lewisite in service and contends that his lung cancer is the 
result of that exposure.  Specifically, he states that while 
serving in the 345th Engineers, Seventh U.S. Army, in 
Germany, they were informed that the Germans would be 
attempting a gas attack.  They were immediately put through a 
gas chamber to check their equipment for any problems.  His 
mask did not operate properly and therefore, he was exposed 
to the hazardous gas that was used.  He stated that he was 
not taken to sick call even though he was short of breath, 
and weak afterward.  The veteran subsequently asserted that 
mustard gas/lewisite was used in this chamber test.  

VA attempted to confirm the veteran's exposure.  In December 
2005, the National Personnel Records Center responded that it 
did not have any records of exposure.  In March 2006, it was 
determined that the veteran was not listed in the Department 
of Defense mustard gas data base.  The veteran's service 
personnel file was apparently destroyed in a fire at the 
National Records Center and could not be reconstructed.  The 
veteran responded in April 2006 that he did not have any 
personnel records.  

Conclusion

The veteran claims that he was exposed to mustard gas or 
lewisite in a chamber test of his equipment.  While mustard 
gas was unquestionably used in test facilities to develop 
adequate protective gear, the use of a lethal gas for routine 
training and testing the gas masks of individual soldiers 
overseas is not known to have happened.  More specifically, 
to expose troops to a lethal gas as they are learning how to 
use their gas masks would be incredibly dangerous.  That is, 
it would not be credible.  Tear gas and chlorine were the 
agents used for all gas chamber training. There was also a 
simulated mustard agent, MR used for field training.  
Although MR presents the same viscosity as mustard agent, it 
was non-toxic.  

The only support for the veteran claim is his memory of being 
exposed to gas in service, over 50 years ago.  In his claim, 
he listed both mustard gas and lewisite, so he has no clear 
recollection of what gas was used.  His recollection that the 
gas was mustard gas or lewisite is not credible and it is not 
supported by any credible evidence.  Consequently, the Board 
concludes that the veteran was not exposed to mustard gas or 
lewisite during service.  Therefore, the presumptions of 
38 C.F.R. § 3.316 do not apply.  


ORDER

Service connection for a stomach disorder is denied.  

Service connection for a bladder disorder is denied.  

Service connection for bronchogenic carcinoma (lung cancer) 
status post right upper lobectomy due to mustard gas exposure 
is denied.  


REMAND

A July 1958 RO decision noted that the veteran had 
epididymitis during service and a symptomatic left varicocele 
on separation examination.  Service connection was granted 
for the symptomatic residuals of a left varicocele, with a 
noncompensable evaluation.  In February 2004, the RO denied 
service connection for bladder and stomach conditions, and 
continued the noncompensable evaluation for the status post 
left varicocele.  The notice of disagreement was received in 
June 2004.  While much of the notice of disagreement 
addresses the claimed secondary conditions, it must be 
broadly construed.  In pertinent part, the veteran asserted 
that he had secondary conditions because of the severity of 
his service-connected disability.  When the June 2004 notice 
of disagreement is read with the rest of the veteran's claim, 
it is clear that he was trying to disagree with the rating 
assigned to the service-connected disability, alleging it was 
worse, with constant pain.  The veteran was sent a statement 
of the case that addressed the service connection issues but 
did not address the rating issue.  Where a claimant files a 
notice of disagreement and the RO has not issued a statement 
of the case (SOC), the issue must be remanded to the RO for 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In December 2005, the veteran was sent a statutorily 
compliant notice letter for his claim for service connection 
for lung cancer.  A July 2006 rating decision denied service 
connection for nonsmall cell carcinoma status post right 
lobectomy, chronic obstructive pulmonary disease.  The 
veteran filed a notice of disagreement in August 2006.  An 
SOC on 2 issues, service connection for COPD and service 
connection for bronchogenic carcinoma (lung cancer) status 
post right upper lobectomy due to mustard gas exposure, was 
issued in December 2006.  The veteran responded with a timely 
appeal.  Review does not disclose a compliant noticification 
letter pertaining to the claim for service connection COPD.  
In Overton v. Nicholson, 20 Vet. App. 427 (2006), the Court 
found that where the notice letter identifies several issues 
claimed by the veteran, but leaves out one or more other 
issues, that notice is inadequate with respect to those 
issues not identified.  Consequently, the COPD issue must be 
remanded for notification compliance.  

Accordingly, the issues of entitlement to a compensable 
disability rating for the symptomatic residuals of a left 
varicocele and entitlement to service connection for COPD are 
REMANDED for the following action:

1.  Review the rating for the service-
connected symptomatic residuals of a 
left varicocele.  If the maximum rating 
is not assigned, send the veteran and 
his representative a SOC on the issue 
of entitlement to compensable 
disability rating for symptomatic 
residuals of a left varicocele.  Allow 
the appropriate period of time for a 
response.  

Only if the veteran files a timely 
substantive appeal in response to the 
SOC on the rating issue, should that 
matter be returned to the Board for 
appellate review.  

2.  Send the veteran a statutorily 
compliant notice on the issue of 
entitlement to service connection for 
COPD.  After affording the veteran a 
meaningful opportunity to participate 
in the adjudication of his COPD claim, 
the AOJ should readjudicate it and 
issue a supplemental statement of the 
case.  Thereafter, the matter should be 
returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


